Citation Nr: 1714943	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbar stenosis and radiculopathy of the lower extremities.

2.  Entitlement to service connection for a right eye disorder, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to April 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  

In January 2015, the Board reopened the claim for service connection for a bilateral eye disorder, and the case was remanded for additional development.  In a December 2015 rating decision, the Appeals Management Center (AMC), granted service connection and a noncompensable evaluation for cupping, left eye, leading to glaucoma effective from February 2, 2009.  However, no rating decision or Supplemental Statement of the Case (SSOC) was issued regarding service connection for a right eye disorder.  As the claim on appeal was for a bilateral eye disorder and only service connection for a left eye disorder was adjudicated, the issue of entitlement to service connection for a right eye disorder remains in appellate status.  

The Board remanded the claim again in February 2016 for further development.  The claim has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is necessary for the Veteran's claims to ensure compliance with the prior remands and to ensure the Veteran has adequate examinations for adjudication purposes.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement, which includes all diagnoses.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998)

First, the Board addresses the Veteran's claim of entitlement to service connection for a right knee disorder.  The Veteran presently has a diagnosis of status post right total knee replacement.  He contends his right knee disability had onset as a result of his active duty.  In the alternative, he asserts that right knee disability is secondarily related to service-connected lumbar stenosis and service-connected radiculopathy of the sciatic nerve in both lower extremities.  An opinion as to the etiology of the current disorder was obtained in May 2015, but the Board in February 2016 determined that the opinion was inadequate and remanded for another set of opinions.  In response, another opinion was obtained in July 2016. Unfortunately, while that opinion addressed most of the pertinent questions pertaining to the knee claim, the examiner did not address whether the Veteran's right knee disorder was aggravated by service-connected lumbar stenosis and associated radiculopathy of the lower extremities.  Absent this opinion, the Board is unable to find substantial compliance with the prior remand directives.  See Stegall, supra.  On remand, an addendum opinion should be obtained that addresses this unanswered question.  

Next, remand is required for an addendum opinion that addresses the Veteran's claim of entitlement to service connection for a right eye disorder.  In August 2016, VA provided a medical opinion for the diagnosed right eye disorders of blepharitis, pinguecula, cataract, purulent endophthalmitis, chorioretinal scar, and pre-glaucoma.  Specifically, the examiner opined that these conditions were not related to the Veteran's service, to include head injury trauma sustained therein, and not caused or aggravated by service-connected migraines.  In the rationale, the examiner recited right eye diagnoses, and noted that the chorioretinal scars were seen as secondary to past laser procedures and not to trauma of paint chips in the eyes.  Purulent endophthalmitis was seen as likely secondary finding or complication from past intraocular surgery.  The examiner cited to the record mentioning the Veteran running into an air conditioning duct on a ship with resulting scotoma and photophobia.  However, the service treatment records were silent, noted the examiner, for any story of paint chips getting in his eyes while sandblasting his ship.  This opinion, while arguably adequate for determining primary service connection, is not adequate to support the examiner's finding that the Veteran's right eye disorders are not caused or aggravated by service-connected migraine headaches.  Simply put, there was no rationale for those conclusions.  

Also in the rationale, the examiner noted that the Veteran did not have scotoma or photophobia in either eye on examination at that time.  It is unclear as to how much weight the examiner placed on scotoma or photophobia's absence in crafting her opinions.  However, a privately completed March 2017 disability benefits questionnaire (DBQ) and an August 2013 headache VA examination noted associated eye symptoms such as scotoma and photophobia.  The August 2013 examination also described tunnel vision.  To the extent the August 2016 eye examination and opinion may be predicated on scotoma's absence, the opinion is inadequate.  An addendum opinion should be obtained from the examiner who provided the August 2016 opinion that adequately addresses all diagnoses and theories of entitlement.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's file should be returned to the August 2016 eye examiner (or if she is unavailable, to another suitably qualified examiner) for a medical opinion to determine the nature and etiology of any right eye disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements, April 2015 and August 2016 examinations, and a copy of this remand.  A clear rationale for all opinions must be provided.

a)  For each diagnosis rendered during the claim and appeal period, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or are otherwise causally or etiologically related to his military service.  

In so doing, he or she should address the Veteran's contentions that he had paint chips in his eyes after sandblasting paint off a ship during service and that he sustained head trauma during service on two occasions in 1977, which each resulted in his current eye disorders.  The examiner must also address prior diagnoses of scotoma and photophobia in the August 2013 VA examination and a March 2017 privately submitted DBQ.  The examiner is reminded that the Veteran is service-connected for migraine headaches and residuals of traumatic brain injury.  

The examiner should also opine as to whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected migraine headaches.

2.  The Veteran's file should be returned to the July 2016 VA knee examiner (or if he is unavailable, to another suitably qualified examiner) for a medical opinion that addresses the following question regarding the Veteran's claim of entitlement to service connection for a right knee disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should state whether it is at least as likely as not the Veteran's current right knee disorder was aggravated (i.e. permanently worsened) by his service-connected lumbar stenosis and radiculopathy of the lower extremities. 

A clear rationale for the opinion must be rendered.  

3.  Then, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


